The plaintiff in error, Walter McKee, was tried and convicted and his punishment fixed at a fine of $150 and confinement in the county jail for 30 days on an information charging that he did have in his possession one-half gallon of whisky with the *Page 149 
unlawful intent to sell the same. From the judgment an appeal was perfected by filing in this court a petition in error with case-made.
No brief has been filed and no appearance made in behalf of plaintiff in error in this court. The errors assigned question the sufficiency of the information and the sufficiency of the evidence to sustain the verdict.
The information is sufficient and an examination of the record fails to disclose any error in the admission or rejection of evidence or in the instructions given to the jury, and the evidence is clearly sufficient to sustain the verdict.
The judgment of the lower court is accordingly affirmed.